DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 8/29/22.  Claim 1 has been amended.  Claim 5 and 7 are cancelled.  Claims 8-20 are withdrawn.  Claim 21 is newly added.  Claims 1-4, 6, and 8-21 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-3 and 6 are directed to a system (i.e., a machine). Accordingly, claims 1-3 and 6 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

1. An improved graphical user interface (GUI) of a nutritional estimation tool on an electronic device with a memory and one or more processors to execute one or more programs stored in the memory for determining a therapy or treatment based on a nutritional element content estimate and improving diabetes management, the improved GUI operatively coupled to the one or more processors, the improved GUI comprising: 
a therapy or treatment display based on at least one nutritional element content estimate and at least one proficiency index to improve accuracy and reliability when estimating nutritional element content in foods and therapy or treatment based therefrom; 
wherein the one or more processors are adapted to execute computer implemented instructions to: 
receive a plurality of nutritional element content estimates of a food image from a plurality of individuals correlated to a respective plurality of proficiency indexes, wherein each nutritional element content estimate from an individual is correlated to a respective proficiency index for the individual corresponding to a pre-determined ability of the individual to accurately and reliably provide the nutritional element content estimate in the food image; 
wherein each proficiency index in the plurality of proficiency indexes is a quantitative proficiency index comprising an expertness quotient (EQ) calculated according to the following:  
    PNG
    media_image1.png
    88
    425
    media_image1.png
    Greyscale
 wherein M is the food image, N is an integer number of the plurality of individuals, Cij; is the nutritional element content estimate, and Ci is a predetermined nutritional element content;
calculate a weighted average of the nutritional element content estimates based on the respective plurality of proficiency indexes; 
display the weighted average on the improved GUI; and 
adjust the treatment or therapy display based on the weighted average.  
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because receiving estimates, calculating a weighted average, and displaying the weighted average and treatment or therapy amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  For example, a human can calculate a weighted average and then display the weighted average and adjusted treatment or therapy using pen and paper. The limitation regarding an expertness quotient (EQ) formula constitute the abstract idea of “Mathematical concepts” (e.g., mathematical relationships, mathematical formulas or equations, mathematical calculations), without adding significantly more. Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claim 1, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and mathematical concepts but for the recitation of generic computer components. That is, other than reciting a graphical user interface, a tool on an electronic device, a memory, one or more processors to execute one or more programs stored in the memory, and a display used to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind or from being mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and mathematical concepts but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Mathematical concepts” groupings of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the graphical user interface, tool on an electronic device, memory, one or more processors to execute one or more programs stored in the memory, and a display are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of receiving data, performing calculations, and displaying data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 2, 3, and 6 are ultimately dependent from Claim(s) 1 and include all the limitations of Claim(s) 1. Therefore, claim(s) 2, 3, and 6 recite the same abstract idea. Claims 2, 3, and 6 describe further limitations regarding selecting a selected portion of the estimates, adjusting the treatment or therapy, and displaying a confidence indicator. These are all just further describing the abstract idea recited in claim 1, without adding significantly more. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to an electronic device with a memory and one or more processors to execute one or more programs stored in the memory and performing calculations of EQ and weighted average, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of storing and retrieving information in memory and performing repetitive calculations.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-3 and 6 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “…wherein the one or more processors are operatively coupled to at least one of a blood glucose meter and an insulin pump…administer the adjusted insulin dose to the individual through the insulin pump.” The “at least one of” language raises issues because it makes the “insulin pump” optional. As such, it is unclear if the “administer…” step of the claim is performed since the “insulin pump” is an optional element in the claim. Examiner suggests removing the “at least one of” language from the claim. 

Claim Objections
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 8/29/22.
(1) Applicant traverses the 101 rejection.
(A) As per the first argument, see 101 rejection above. The Examiner submits that the limitations of claim 1 constitute “a mental process” because receiving estimates, calculating a weighted average, and displaying the weighted average and treatment or therapy amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  For example, a human can calculate a weighted average and then display the weighted average and adjusted treatment or therapy using pen and paper. The limitation regarding an expertness quotient (EQ) formula constitute the abstract idea of “Mathematical concepts” (e.g., mathematical relationships, mathematical formulas or equations, mathematical calculations), without adding significantly more. Accordingly, the claim recites at least one abstract idea.
The basis for the McRo court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas. Applicant's case is different because the claims recite a concept similar to previously identified abstract ideas and there is no improvement in computer-related technology. The claims here are unlike the claims in Enfish.  In Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. Note that the claim merely recites “adjust the…display” without explanation. As such, Applicant’s arguments regarding a technical “improvement” are not persuasive.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686